Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 10, 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US20170036695.
Regarding Claim 1, Lee discloses a method for operating a display unit (touchscreen 144 of fig. 1 and ¶84) of a vehicle, comprising: detecting (images captured by the image capture unit of fig.1 and ¶79) a parking space and collision obstacles located in the vicinity of the vehicle and/or of the parking space.
determining a relative position of the vehicle with respect to the parking space; and generating a control signal to generate an image on the display unit depending on the relative position of the vehicle with respect to the parking space, the image comprising a virtual vehicle, a virtual parking space and schematic elements, wherein: the virtual vehicle represents a schematic depiction of the vehicle; the virtual parking space represents a schematic depiction of the parking space; and the schematic elements represent a schematic depiction of the collision obstacles.
However Lee discloses in fig. 11 and ¶s 147-149 determining a relative position of the vehicle with respect to the parking space (inherent in the relative positions of a first guide image 1120 and virtual image 1110 of figs. 11A, 11B and ¶146); and generating (inherent in determining that touch input for setting the target parking region is completed of ¶148) a control signal to generate an image on the display unit depending on the relative position of the vehicle with respect to the parking space, the image comprising a virtual vehicle (virtual image 1110 of fig. 11A and ¶146), a virtual parking space ( first guide image 1120 of fig. 11A and ¶146) and schematic elements (parking space marks), wherein: the virtual vehicle represents a schematic depiction of the vehicle; the virtual parking space represents a schematic depiction of the parking space; and the schematic elements represent a schematic depiction of the collision obstacles (obstacle map of fig. 12 and ¶155).
Therefore it would have been obvious for one ordinary skill in the art at the effective filling of the invention to adapt Lee into the claimed invention without undue technical difficulties. 
Claim 2, Lee disclosures of figs. 11A, 11B and ¶s146-152 renders obvious wherein: the relative position of the vehicle with respect to the parking space is determined continuously; and the control signal for generating the image is adjusted depending on the determined relative position of the vehicle with respect to the parking space.
 Regarding Claim 4, Lee disclosures of figs. 11A, 11B and ¶s146-152 renders obvious further comprising: adjusting the control signal continuously depending on the relative position of the vehicle with respect to the parking space.
Regarding Claim 9, Lee disclosures of touchscreen 144 of fig. 1 and ¶84 renders obvious wherein the device is configured to perform the method according to claim 1.
Regarding Claim 10, Lee discloses a system comprising: a processor (control unit 160 of fig. 1 and ¶59); a memory(information storage 120 of fig.1 and ¶65) in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the system to: detect (images captured by the image capture unit of fig.1 and ¶79) a parking space and collision obstacles located in the vicinity of the vehicle and/or of the parking space.
Lee fails to disclose determine a relative position of the vehicle with respect to the parking space; and generate a control signal to generate an image on the display unit depending on the relative position of the vehicle with respect to the parking space, the image comprising a virtual vehicle, a virtual parking space and schematic elements, wherein: the virtual vehicle represents a schematic depiction of the vehicle; the virtual parking space represents a schematic depiction of the parking space; and the schematic elements represent a schematic depiction of the collision obstacles.
determining a relative position of the vehicle with respect to the parking space (inherent in the relative positions of a first guide image 1120 and virtual image 1110 of figs. 11A, 11B and ¶146); and generating (inherent in determining that touch input for setting the target parking region is completed of ¶148) a control signal to generate an image on the display unit depending on the relative position of the vehicle with respect to the parking space, the image comprising a virtual vehicle (virtual image 1110 of fig. 11A and ¶146), a virtual parking space ( first guide image 1120 of fig. 11A and ¶146) and schematic elements (parking space marks), wherein: the virtual vehicle represents a schematic depiction of the vehicle; the virtual parking space represents a schematic depiction of the parking space; and the schematic elements represent a schematic depiction of the collision obstacles (obstacle map of fig. 12 and ¶155).
Therefore it would have been obvious for one ordinary skill in the art at the effective filling of the invention to adapt Lee into the claimed invention without undue technical difficulties.
Regarding Claim 11, Lee disclosures of figs. 11A, 11B and ¶152 renders obvious wherein: the relative position of the vehicle with respect to the parking space is determined continuously; and the control signal for generating the image is adjusted depending on the determined relative position of the vehicle with respect to the parking space.
Regarding Claim 13, Lee disclosures of figs. 11A, 11B and ¶152 renders obvious further comprising instructions executable by the processor to cause the system to: 
Regarding Claim 17, Lee disclosures of figs. 11A, 11B and ¶s148,152 renders obvious further comprising instructions executable by the processor to cause the system to: display possible parking maneuvers for selection by the driver; and park the vehicle automatically depending on a detected selection from the driver
Allowable Subject Matter
Claim 3, 5, 6, 7, 8, 12, 14, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang US20190100147 (fig. 5 and ¶s24-25)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685